DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 14 Sep 2022 for application number 15/995,535. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 23-40, and 42-43 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, 27-29, 31-33, 35-39, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 10 of U.S. Patent No. US 10,042,547 B2 [hereinafter as ‘547] in view of Arnold (US 2013/0093791 A1). 
In reference to claim 23, ‘547 teaches a method for performing user interface control based on a pinch gesture provided to a touch-sensitive display of a computing device comprising:
displaying, on the touch-sensitive display, a user interface element in a user interface [claim 1];
determining a direction of the pinch gesture detected on the touch-sensitive
display [claim 1];
selecting an edge or a corner of the user interface element based on a position of a first predefined reference point on the user interface element in comparison to a second predefined reference point of the user interface and the direction of the pinch gesture [claim 1], wherein the first predefined reference point on the user interface element is a first center point of the user interface element, and the second predefined reference point on the user interface is a second center point of the user interface [claim 1 discloses that resizing of an element is performed with respect to the center of an element and the center of a user interface]; and
resizing the user interface element by adjusting the selected edge or the selected corner based on the direction of the pinch gesture [claim 1].
In reference to claim 24, ‘547 teaches the direction of the pinch gesture is determined based on an angle between multiple touch points of the pinch gesture with respect to an axis [claim 1].
In reference to claim 25, ‘547 teaches determining the angle between the multiple touch points of the pinch gesture based on at least two positions of the multiple touch points of the pinch gesture [claim 1].
In reference to claim 27, ‘547 teaches the direction is determined by comparing the angle with an angle threshold [claim 5].
In reference to claim 28, ‘547 teaches a resizing scale for adjusting the selected edge or the selected corner is based on a speed of the pinch gesture [claim 10].
	In reference to claim 29, ‘547 teaches the first predefined reference point on the user interface element is a center point of the user interface element [claim 1].
	Claims 31-33 and 35-36 are rejected for the same reasons as that of claims 23-25 and 27-28.
	Claims 37-39 are rejected for the same reasons as that of claims 23-25.
In reference to claim 43, ‘547 teaches The system of claim 37, wherein the user interface element is selected among a plurality of user interface elements for resizing based on an active status associated with the user interface element or executing a foreground function [claim 6].


Claims 26, 30, 34, 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,042,547 B2 [hereinafter as ‘547] in view of Robbins et al. [hereinafter as Robbins] (US 2006/0001650 A1). 
In reference to claim 26, ‘547 teaches claim 25 as expressed above. 
However, ‘547 does not explicitly teach the angle can be determined based on an absolute distance between the at least two positions of the multiple touch points.
Robbins further teaches the angle can be determined [paras 0066, 0100 disclose determination of an angle between locations] based on an absolute distance between the at least two positions of the multiple touch points [Fig. 2, para 0047 discloses that locations may be determined on a coordinate plane; paras 0063, 0090-0091, 0093 disclose the ability to determine distances of locations].
It would have been obvious to one of ordinary skill in art, having the teachings of ‘547 and Robbins before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘547 to include the functionality as taught by Robbins in order to obtain a resizing system in which an angle of resize may be determined. 
One of ordinary skill in the art wanted to be motivated to obtain a resizing system in which an angle of resize may be determined to provide a more convenient interactive display system [Robbins, para 0007].
It would have been obvious to one of ordinary skill in the art to modify ‘547 and Robbins to teach the angle can be determined based on an absolute distance between the at least two positions of the multiple touch points, since doing so would involve a simple trigonometric equation [See instant application Specification, para 0033].
Claims 34 and 40 are rejected for the same reasons as that of claim 26.
In reference to claim 30, claim 23 is rejected by claim 1 of ‘547 as expressed above. 
However, ‘547 does not explicitly teach the pinch gesture comprises a first pinch gesture, and the method further comprises:
detecting a tap gesture on the user interface for selecting the user interface for resizing, wherein the user interface element occupies part of the user interface; and resizing the user interface based on a second pinch gesture detected on the user interface.
Robbins further the pinch gesture comprises a first pinch gesture, and the method further comprises:
detecting a tap gesture on the user interface for selecting the user interface for resizing, wherein the user interface element occupies part of the user interface; and resizing the user interface based on a second pinch gesture detected on the user interface [para 0062 discloses a user touching a first point, then initiating a pinch gesture with another touch, to resize an image].
It would have been obvious to one of ordinary skill in art, having the teachings of ‘547 and Robbins before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘547 to include the functionality as taught by Robbins in order to obtain a resizing system in which gestures may be used to resize a display element. 
One of ordinary skill in the art wanted to be motivated to obtain a resizing system in which gestures may be used to resize a display element to provide a more convenient interactive display system [Robbins, para 0007].
Claim 42 is rejected for the same reasons as that of claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 28-31, 36-37, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. [hereinafter as Robbins] (US 2006/0001650 A1) in view of Lee (US 2013/0047119 A1 A1) further in view of Arnold (US 2013/0093791 A1).
In reference to claim 23, Robbins teaches a method for performing user interface control based on a pinch gesture provided to a touch-sensitive display of a computing device comprising:
displaying, on the touch-sensitive display, a user interface element in a user interface [Figs. 4G, 4I, paras 0062, 0064 disclose an image on a touch display];
determining a direction of the pinch gesture detected on the touch-sensitive
display [Fig.  4I, para 0064 discloses a pinch gesture in an inward direction];
selecting an edge or a corner of the user interface element based on a position of a first predefined reference point on the user interface element in comparison to a second predefined reference point and the direction of the pinch gesture [Fig.  4I, para 0064 discloses a pinch gesture in an inward direction; Figs. 4G, 4I, paras 0062, 0064 disclose the touch input 414c from within the boundary of the image has determined the left edge to move, based on the inward direction of the fingers and based on the touch location 414c of a user’s finger and the touch location of user’s finger 422e; paras 0064, 0067, 0101 disclose resizing or otherwise modifying an image based on the location of its center]; and
resizing the user interface element by adjusting the selected edge or the selected corner based on the direction of the pinch gesture [Fig.  4I, para 0064 discloses a pinch gesture in an inward direction to resize the image].
 However, while Robbins teaches selecting/moving an edge/corner based on reference points, Robbins does not explicitly teach that the second predefined reference point is of the user interface.
Lee teaches that the second predefined reference point is of the user interface [Fig. 4A, para 0070 discloses that it is possible to configure the region around position where the icon is presented, e.g. reference points of the user interface, to be included in the active region of the icon; therefore, a pinch gesture may be used and a corner of the icon selected based on the where the touch points reside on the user interface in the active region outside the icon and the nearest corner of the icon].
It would have been obvious to one of ordinary skill in art, having the teachings of Robbins and Lee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Robbins to include the functionality as taught by Lee in order to obtain a resizing system in which a reference point of the user interface may be used to determine an edge/corner of a user interface element. 
One of ordinary skill in the art wanted to be motivated to obtain a resizing system in which a reference point of the user interface may be used to determine an edge/corner of a user interface element to provide a more intuitive interface and facilitate operations of functions while reducing multitasking overload [Lee, paras 0003, 0008].
However, while Robbins teaches wherein the first predefined reference point on the user interface element is a first center point of the user interface element [paras 0064, 0067, 0101 disclose resizing or otherwise modifying an image based on the location of its center], and Lee teaches first and second predefined points, including the second predefined reference point is of the user interface [Fig. 4A, para 0070 discloses that it is possible to configure the region around position where the icon is presented, e.g. reference points of the user interface, to be included in the active region of the icon; therefore, a pinch gesture may be used and a corner of the icon selected based on the where the touch points reside on the user interface in the active region outside the icon and the nearest corner of the icon], a first and second center points associated with the first and second predefined reference points are not explicitly shown. 
The newly applied reference, Arnold, on the other hand, teaches the second predefined reference point on the user interface is a second center point of the user interface [Figs. 3-5, paras 0020, 0025, 0037, 0039 discloses altering a size of an object may depend on a center of an object in relation to a center of the display, i.e. user interface].
It would have been obvious to one of ordinary skill in art, having the teachings of Robbins, Lee, and Arnold before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Robbins and Lee to include the functionality as taught by Arnold in order to obtain a resizing system in which a reference point as the center of the user interface may be used to determine an edge/corner of a user interface element. 
One of ordinary skill in the art wanted to be motivated to obtain a resizing system in which a reference point as the center of the user interface may be used to determine an edge/corner of a user interface element to provide a more visually congruous touch feedback experience [Arnold, paras 0002].

In reference to claim 28, Robbins, Lee, and Arnold teach the invention of claim 23 above.
Robbins further teaches resizing scale for adjusting the selected edge or the selected corner [Fig.  4I, para 0064 discloses a pinch gesture in an inward direction to resize the image].
Lee further teaches a resizing scale for adjusting the selected edge or the selected corner is based on a speed of the pinch gesture [paras 0076, 0083-0084 disclose a speed/acceleration of a gesture to determine the size of an interface object].

In reference to claim 29, Robbins, Lee, and Arnold teach the invention of claim 23 above.
Robbins further teaches the first predefined reference point on the user interface element is a center point of the user interface element [paras 0064, 0067, 0101 disclose resizing or otherwise modifying an image based on the location of its center].

In reference to claim 30, Robbins, Lee, and Arnold teach the invention of claim 23 above.
Robbins further teaches the pinch gesture comprises a first pinch gesture, and the further comprises:
detecting a tap gesture on the user interface for selecting the user interface for resizing, wherein the user interface element occupies part of the user interface; and resizing the user interface based on a second pinch gesture detected on the user interface [para 0062 discloses a user touching a first point, then initiating a pinch gesture with another touch, to resize an image].

In reference to claim 31, claim 31 is rejected for the same reasons as that of claim 23.
In reference to claim 36, claim 36 is rejected for the same reasons as that of claim 28.
In reference to claim 37, claim 37 is rejected for the same reasons as that of claim 23.
In reference to claim 42, claim 42 is rejected for the same reasons as that of claim 30.

In reference to claim 43, Robbins, Lee, and Arnold teach the invention of claim 37 above.
Lee further teaches The system of claim 37, wherein the user interface element is selected
among a plurality of user interface elements for resizing based on an active status associated with
the user interface element or executing a foreground function [Fig. 4A-B, paras 0070-0072 disclose an active icon, of a plurality of icons, that is to be manipulated; paras 0078, 0088 discloses selecting a screen of a map application to be the executing application, i.e. foreground application].

Claim 24-27, 32-35, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Lee further in view of Arnold further in view of Cifra (US 2011/0225524 A1).
In reference to claim 24, Robbins, Lee, and Arnold teach the invention of claim 23 above.
However, while Robbins teaches the ability to determine an angle of a gesture [paras 0066, 0100], Robbins, Lee, and Arnold do not explicitly teach the direction of the pinch gesture is determined based on an angle between multiple touch points of the pinch gesture with respect to an axis.
Cifra teaches the direction of the pinch gesture is determined based on an angle between multiple touch points of the pinch gesture with respect to an axis [para 0101 discloses a pinching gesture which, depending on an angle created based on touch inputs, resizes in a particular direction, based on that angle; determination of an angle with respect to an axis is inherent, as an angle must have a starting location].
It would have been obvious to one of ordinary skill in art, having the teachings of Robbins, Lee, Arnold, and Cifra before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Robbins, Lee, and Arnold to include the functionality as taught by Cifra in order to obtain a resizing system in which an angle of resize may be determined. 
One of ordinary skill in the art wanted to be motivated to obtain a resizing system in which an angle of resize may be determined to facilitate multi-touch editing of graphical programs [Cifra, para 0012].

In reference to claim 25, Robbins, Lee, Arnold, and Cifra teach the invention of claim 24 above.
Cifra further teaches determining the angle between the multiple touch points of the pinch gesture based on at least two positions of the multiple touch points of the pinch gesture [para 0101 discloses a pinching gesture which, depending on an angle created based on touch inputs, resizes in a particular direction, based on that angle].

In reference to claim 26, Robbins, Lee, Arnold, and Cifra teach the invention of claim 25 above.
Robbins further teaches based on an absolute distance between the at least two positions of the multiple touch points [Fig. 2, para 0047 discloses that locations may be determined on a coordinate plane; paras 0063, 0090-0091, 0093 disclose the ability to determine distances of locations].
Cifra further teaches the angle can be determined [para 0101 discloses a pinching gesture which, depending on an angle created based on touch inputs, resizes in a particular direction, based on that angle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins, Lee, Arnold, and Cifra to teach the angle can be determined based on an absolute distance between the at least two positions of the multiple touch points, since doing so would involve a simple trigonometric equation [See instant application Specification, para 0033].

In reference to claim 27, Robbins, Lee, Arnold, and Cifra teach the invention of claim 25 above.
Cifra further teaches the direction is determined by comparing the angle with an angle threshold [para 0101 discloses the ability to distinguish between horizontal, vertical, and different degrees of diagonal, based on an angle; the angle must be calculated or referenced with respect to some threshold associated with a directional/angular reference, the directional reference being the horizontal or vertical axes, or some other axis of reference, which itself has some angular value].

In reference to claims 32-34, claims 32-34 are rejected for the same reasons as that of claims 24-26.

In reference to claim 35, Robbins, Lee, Arnold, and Cifra teach the invention of claim 33 above.
Cifra further teaches the direction is determined by comparing the angle with a direction threshold [para 0101 discloses the ability to distinguish between horizontal, vertical, and different degrees of diagonal, based on an angle; the angle must be calculated or referenced with respect to some threshold associated with a directional/angular reference, the directional reference being the horizontal or vertical axes, or some other axis of reference, which itself has some angular value].

In reference to claims 38-40, claims 38-40 are rejected for the same reasons as that of claims 24-26.

Response to Arguments
Examiner notes that claim 29 repeats similar claim language as the amendments to claim 23.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment. See the Rejection above for prior art mapping and explanations.
Regarding the amended claim language, Robbins teaches wherein the first predefined reference point on the user interface element is a first center point of the user interface element [paras 0064, 0067, 0101 disclose resizing or otherwise modifying an image based on the location of its center]. Arnold teaches the second predefined reference point on the user interface is a second center point of the user interface [Figs. 3-5, paras 0020, 0025, 0037, 0039 discloses altering a size of an object may depend on a center of an object in relation to a center of the display, i.e. user interface]. As such, the combination of prior art reasonably teaches, wherein the first predefined reference point on the user interface element is a first center point of the user interface element, and the second predefined reference point on the user interface is a second center point of the user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/TADESSE HAILU/Primary Examiner, Art Unit 2173